Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the application filed 11/1/2021, wherein claims 1-3 are pending. 

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear whether the disposable protective garment as claimed is open ended or closed because the applicant claims “A disposable protective garment comprising a protective fabric” (line 1) and also “the disposable protective garment consists of pants.” (last line).

All remaining claims are rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khapchik (U.S. 20140259263) in view of Graneto (20130318682) and further in view of Allen (U.S. 20120312308).
Regarding claim 1, Khapchik teaches a disposable protective garment (pants, fig. 5, para. 22) comprising a protective material (material forming pants would provide an amount of protection), the disposable protective garment having: a body portion (pants above A,B, see annotated fig.) configured for covering at least a portion of a torso of a person when the disposable protective garment is worn by the person (fig. 5); the body portion having at least one torso opening (at waist) configured for donning the disposable protective garment and a plurality of openings (A,B, see annotated fig.); the plurality of openings including at least a first opening (A) ending in a first pants sleeve configured for receiving a portion of a right leg of the person when the person wears the disposable protective garment, and a second opening (B) ending in a second pants sleeve configured for receiving a portion of a left leg of the person when the person wears the disposable protective garment, each of the first and second pants sleeves further having an opening configured for receiving an a ankle and foot of the person (openings at bottom of pant sleeves); the disposable protective garment having an 
Graneto teaches a disposable protective garment (200)(figs. 8-13) comprising a protective fabric (para. 80, SMS material), the garment being provided with a seam (240, para. 60) closed with at least one continuous line of flexible sealing material 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have replaced the protective material of Khapchik with protective fabric in the form of SMS material  in view of Graneto in order to provide the garment with durability and water repellency; and to have replaced each of the tear lines extending from the torso opening to at least one pants sleeve opening of Khapchik with a seam closed with a continuous line of flexible sealing material extending from the torso opening to the at least one pants sleeve opening,  the at least one continuous line of flexible sealing material attaching a first part of the protective fabric to a second part of the protective fabric, wherein the at least one continuous line of flexible sealing material has a tensile strength less than a tensile strength of the protective fabric and the at least one continuous line of flexible sealing material is configured to be torn by the person by grasping and separating the first and 
The Khapchik/Graneto combined reference fails to teach the at least one continuous line of flexible sealing material forms a liquid- impervious seal between the first and second parts of protective fabric;

Allen teaches a garment (100) provided with at least one continuous line of flexible sealing material (120) extending continuously from a central opening (116) to an outer edge (108a) of the garment (para. 41)(fig. 3), the continuous line of sealing material forming a liquid-impervious seal between first and second parts of protective fabric (paras. 42,46)(para. 36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the at least one continuous line of sealing material of the Khapchik/Graneto combined reference so as to provide a liquid-impervious seal between the first and second parts of protective fabric in view of Allen in order to prevent liquids from entering through the seam(s) thereby increasing protection to the wearer (para. 46 of Allen).
Regarding claim 3, the Khapchik/Graneto/Allen combined reference teaches wherein the disposable protective garment is provided with at least one continuous line of flexible sealing material extending from the torso opening to the pants sleeve opening configured for receiving a person's ankle and foot in the first pants sleeve configured for .

    PNG
    media_image1.png
    573
    596
    media_image1.png
    Greyscale

2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khapchik (U.S. 20140259263) in view of Graneto (20130318682) and in view of Allen (U.S. 20120312308) and further in view of Chupa (U.S. Patent No. 5603123).
Regarding claim 2, the Khapchik/Graneto/Allen combined reference fails to teach a tape of the protective fabric demountably attached to the disposable protective garment and having a width and length sufficient to fully cover the at least one continuous line of flexible sealing material extending from the torso opening to at least one pants sleeve opening in the disposable protective garment. 
Chupa teaches a  tape of protective fabric (216)(fig. 2) demountably attached to a garment (col. 4, lines 45-47)(capable of being demounted from the garment, stitches or the like can be removed) and having a width and length sufficient to fully cover a continuous line of flexible sealing material (col. 5, lines 65-67, col. 6, lines 1-15) extending from a top opening to a lower opening (figs. 3,8, col. 3, lines 36-43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a tape of the protective fabric of the Khapchik/Graneto/Allen combined reference demountably attached to the garment of the Khapchik/Graneto/Allen combined reference and having a width and length sufficient to fully cover the continuous line of flexible sealing material extending from the torso opening to at least one pants sleeve opening in the disposable protective garment  in view of Chupa in order to protect the person wearing the garment from undesirable irritation and scratching from the flexible sealing material (col. 6, lines 7-10 of Chupa).
Response to Arguments
Applicant’s arguments with respect to the pending claim(s) has been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732